Citation Nr: 0935822	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
2006 for the grant of service connection for migraine 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen service connection for temporomandibular disorder 
(TMJ).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to July 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which awarded service 
connection for migraine headaches as a residual of dental 
implant surgery, and assigned a 10 percent rating, effective 
from April 27, 2006 (date of receipt of claim to reopen).  
The January 2007 rating decision also denied reopening of 
service connection for TMJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the Veteran.  The Veteran has requested 
a hearing to be held before the Board at the local RO (Travel 
Board hearing).  See VA Form 21-4138 dated in September 2009.  

The Veteran may request a hearing before the Board at a VA 
field facility (Travel Board hearing) when submitting the 
substantive appeal, or any time thereafter, subject to 
38 C.F.R. § 20.1304 (2008).  See 38 C.F.R. § 20.703 (2008).  
For this reason, the appeal must be remanded so the Veteran 
can be afforded a Travel Board hearing as requested.  
38 C.F.R. § 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the Philadelphia RO at the next available 
opportunity.  Should the Veteran withdraw 
her hearing request, or otherwise 
indicate that she no longer desires a BVA 
hearing, the case should be returned to 
the Board for appellate review.  Any 
indicated development should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to satisfy a Board personal hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


